Case 1:20-cv-00042-BMC-SMG Document 23 Filed 07/28/20 Page 1 of 5 PageID #: 127




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     --------------------------------------------------------------   X                      C/M
     EDWIN OSORIO,                                                    :
                                                                      :
                                         Plaintiff,                   :
                                                                      : MEMORANDUM DECISION
                           - against -                                : AND ORDER
                                                                      :
     ANDREA WILDNER, et al.,                                          : 20-cv-42 (BMC) (SMG)
                                                                      :
                                         Defendants.                  :
                                                                      :
     --------------------------------------------------------------   X

 COGAN, District Judge.

            Plaintiff pro se brings this action under the Federal Service Labor-Management Relations

 Statute (“FSLMRS”), 5 U.S.C. § 7101 et seq., and the Federal Tort Claims Act (“FTCA”), 28

 U.S.C. § 2671 et seq. He alleges that defendants, his supervisors, retaliated against him for his

 involvement in a labor union and also caused him to suffer emotional distress after their constant

 work-related harassment and intimidation. 1 Before me is defendants’ motion to dismiss the

 complaint under Fed. R. Civ. P. 12(b)(6). Because plaintiff failed to exhaust his administrative

 remedies, the Court lacks jurisdiction over his claim arising under the FSLMRS and the claim is

 therefore dismissed. As to the FTCA claim, since plaintiff is a federal employee, he may only

 proceed, if at all, under Federal Employees’ Compensation Act (“FECA”), 5 U.S.C. § 8101, et

 seq., but he has not obtained the required determination by the Secretary of Labor that he may do

 so. I will therefore stay the case pending a determination of FECA coverage by the Secretary or

 his designee.




 1
  Plaintiff has expressly stated in his opposition that he is not bringing a claim under the Rehabilitation Act, 29
 U.S.C. § 701, et seq.
Case 1:20-cv-00042-BMC-SMG Document 23 Filed 07/28/20 Page 2 of 5 PageID #: 128




                                         BACKGROUND

        Plaintiff, who is legally blind, has been employed by the Social Security Administration

 (“SSA”) since 1999. For the past 18 years, he has never had any disciplinary issues at work and

 maintained a pristine employment record. This suddenly changed after he was elected president

 of a local union comprised of fellow federal government employees in 2017.

        After plaintiff was elected president of the union, his SSA supervisors, Laverne Clarke-

 Wilkinson, Tracie Alston, Andrea Wilder, and John D’Agostino (collectively, “defendants”),

 began to harass and intimidate him. Specifically, they began to bring disciplinary actions against

 him without cause and denied him reasonable accommodations for his visual impairment. There

 is also an allegation that defendants committed a tort against plaintiff through their campaign to

 harass and “assault” him, causing him to suffer emotional distress “akin to PTSD.” Although

 plaintiff contends defendants’ actions give rise to liability under the FSLMRS, he alleges that he

 did not file a grievance with the Federal Labor Relations Authority (“FLRA”) because the

 agency lacks a General Counsel.

        Defendants contend that this Court lacks jurisdiction over plaintiff’s FSLMRS claim

 because plaintiff failed to exhaust his administrative remedies. Specifically, they claim plaintiff

 was required to file an unfair labor practice charge with the FLRA before filing suit in federal

 court. They further contend that any workplace injury claim under the FTCA is preempted by

 the FECA because plaintiff is a federal employee. I agree with both of these arguments.

                                           DISCUSSION

        Under the FSLMRS, Title VII of the Civil Service Reform Act of 1978 (“CSRA”),

 employees “have the right to form, join, or assist any labor organization … without fear of

 penalty or reprisal” and “shall be protected in the exercise of such right.” 5 U.S.C. § 7102.



                                                  2
Case 1:20-cv-00042-BMC-SMG Document 23 Filed 07/28/20 Page 3 of 5 PageID #: 129




 Section 7116(a) proscribes certain conduct by agencies as unfair labor practices, namely, an

 agency may not “interfere with, restrain, or coerce any employee in the exercise by the employee

 of any right under [the statute]” or “discourage membership in any labor organization by

 discrimination in connection with hiring, tenure, promotion, or other conditions of employment.”

        The FSLMRS is “the controlling authority governing labor relations between the federal

 government and its employees.” Brito v. Diamond, 796 F. Supp. 754, 758 (S.D.N.Y. 1992),

 aff'd, 990 F.2d 1250 (2d Cir. 1993). It provides a complex statutory scheme governing labor

 relations in the federal sector. The FLRA has primary responsibility for administering this

 statutory scheme. The FLRA has broad authority to adjudicate claims arising under the statute.

 See § 7105. “It is settled law that the FLRA has exclusive jurisdiction over Title VII claims.”

 Id. Therefore, a review by a federal court “is only available after [a claim] has been asserted

 before the FLRA and the agency has rendered a final decision.” Id.; see Joseph v. Leavitt, 386 F.

 Supp. 2d 487, 491 n.7 (S.D.N.Y. 2005) (stating the plaintiff could not assert FSLMRS claim in

 federal court because it had not yet been exhausted).

        Here, plaintiff’s allegation that he was retaliated against for his union activities comes

 within the exclusive purview of the FLRA and a plaintiff must assert it before that agency before

 the case can come to court. However, plaintiff concedes in the complaint that he intentionally

 chose to forego this statutory prerequisite. I am therefore precluded from reviewing plaintiff’s

 allegation of retaliation because this claim was never presented to the FLRA and no final

 decision was ever rendered.

        Plaintiff attempts to excuse his failure to exhaust his administrative remedies because the

 FLRA currently lacks a General Counsel. Another court in this Circuit has already rejected this

 argument, and I agree that a vacancy does not call into question the validity of the statutory



                                                  3
Case 1:20-cv-00042-BMC-SMG Document 23 Filed 07/28/20 Page 4 of 5 PageID #: 130




 review scheme. See Serv. Employees Int'l Union Local 200 United v. Trump, 419 F. Supp. 3d

 612, 625 (W.D.N.Y. 2019). In fact, despite the vacancy, the FLRA continues to perform its

 statutory function by accepting claims and issuing decisions. See, e.g., Nat'l Treasury

 Employees Union v. Fed. Labor Relations Auth., 942 F.3d 1154, 1158 (D.C. Cir. 2019)

 (reversing a FLRA decision); Fed. Educ. Ass'n v. Fed. Labor Relations Auth., No. 19-cv-284,

 2020 WL 1509329 (D.D.C. March 30, 2020) (reviewing two recent FLRA decisions to set aside

 arbitration awards). 2

         Plaintiff can bring his emotional-distress claim can only under the FECA, not the FTCA,

 unless the Secretary of Laboratory determines that the claim is not covered by the FECA. “The

 FTCA waives the sovereign immunity of the United States for certain torts committed by federal

 employees … within the scope of their employment.” Mathirampuzha v. Potter, 548 F.3d 70, 80

 (2d Cir. 2008). “When the tort victim is also a federal employee, however, work-related injuries

 are compensable only under the FECA.” Id.; see Votteler v. United States, 904 F.2d 128, 130

 (2d Cir. 1990) (“FECA is the exclusive remedy for work-related injuries sustained by federal

 employees.”) (citation omitted). Accordingly, the statute “deprives federal courts of subject-

 matter jurisdiction to adjudicate claims brought under the FTCA for workplace injuries that are

 covered by FECA.” Mathirampuzah, 548 F.3d at 81.

         Whether FECA coverage applies must be determined exclusively by the Secretary of

 Labor or his designee. See id. If the Secretary determines that plaintiff’s claim is outside the

 scope of FECA, then the claim may proceed under the FTCA in this court. On the other hand,

 “the courts have no jurisdiction over FTCA claims where the Secretary determines that FECA


 2
   Assuming arguendo the absence of a General Counsel causes some delay in the FLRA proceedings, plaintiff has
 not demonstrated how pursuing agency review would subject him to “irreparable injury flowing from delay incident
 to the administrative process itself.” Washington v. Barr, 925 F.3d 109, 119 (2d Cir. 2019) (internal citations
 omitted). There is thus no basis to permit plaintiff to bypass agency review.

                                                        4
Case 1:20-cv-00042-BMC-SMG Document 23 Filed 07/28/20 Page 5 of 5 PageID #: 131




 applies.” Sw. Marine, Inc. v. Gizoni, 502 U.S. 81, 90 (1991). Here, plaintiff has not sought a

 determination by the Secretary. Therefore, plaintiff’s FTCA claim cannot proceed unless and

 until the Secretary determines FECA coverage does not apply.

        But I will not dismiss plaintiff’s FTCA emotional-distress claim for lack of jurisdiction.

 The Second Circuit has held that the proper course in these circumstances is “to stay the

 proceedings, hold the claim in abeyance, or otherwise maintain the case on the court’s inactive

 docket so that the plaintiff can file a FECA claim and await a determination by the Secretary

 regarding FECA coverage.” Mathirampuzha, 548 F.3d at 84; see Shuford v. United States, No.

 13-cv-6303, 2014 WL 4199408, at *7 (E.D.N.Y. Aug. 21, 2014) (administratively closing the

 case with leave to reopen within thirty days of a determination by the Secretary of Labor that the

 plaintiff’s claims are not covered by the FECA).

                                          CONCLUSION

        Defendants’ [13] motion to dismiss is therefore granted in part and denied in part. The

 claim arising under the FSLMRS is dismissed. As to the remaining FTCA claim, defendants’

 motion is granted to the extent that the case is stayed. The Clerk of Court is directed to mark the

 case administratively closed. Plaintiff may reopen it within thirty (30) days of a determination by

 the Secretary or his designee that plaintiff’s claim is not covered by the FECA, provided that

 plaintiff shall apply for such a determination within sixty (60) days of the date of this Order.

 SO ORDERED.
                                               Digitally signed by
                                               Brian M. Cogan
                                                               U.S.D.J.

 Dated: Brooklyn, New York
        July 28, 2020



                                                   5
